Citation Nr: 1708899	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-36 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected hepatitis C.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected hepatitis C.

3.  Entitlement to a total disability rating based upon individual employability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2012, September 2013, and August 2014.

In August 2014 the Board remanded the claims for further development.  Specifically, the Board sought treatment records dated since April 2014, addendum opinions from the January 2010 and November 2012 VA examiners, and VA examinations.

In the August 2014 remand the Board expanded the Veteran's claim for depression to encompass the additional acquired psychiatric disorders of anxiety, adjustment disorder, dysthymic disorder and panic attacks.  A separate service connection claim for PTSD was denied by the RO in February 2010.  On a notice of disagreement received in January 2011, the Veteran's representative made clear that the "Veteran is not appealing the issue of service connection for PTSD.  In light of the foregoing, the claim has been re-characterized as shown on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent and credible evidence is against a finding that the Veteran has a low back disability causally related to, or aggravated by, active service or service-connected hepatitis C.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA treatment records subsequent to April 2014 were obtained and associated with the record and the Veteran and his representative were contacted with regard to providing any records or the necessary releases for any private medical records.  The RO provided addendum opinions in July and September 2016 for the claimed low back disability pursuant to the January 2016 remand.  An opinion on aggravation of the low back disability by the Veteran's service-connected hepatitis C was not explicitly provided.  However, as discussed in detail below, the opinion of the VA physician, when taken as a whole, provided this opinion, in essence.  Therefore, the RO's actions have substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service-connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

A.  Factual Background

The Veteran seeks entitlement to service connection for a low back disability.  His service treatment records (STRs) contain several notations of lumbar treatment, to include June 3, 1981 for complaints of lumbar region pain and a muscle sprain diagnosis; June 5, 1981 for para-spinous strain; and June 8, 1981 where "slight tenderness on palpation" was noted.  On the April 1982 Report of Medical History, the Veteran answered "no" to having recurrent back pain.  On the contemporaneous separation examination, clinical evaluation of the back was normal and no pertinent interval history, defects or diagnoses were noted.  

January 1999 treatment records from University Medical Center, University of Florida Urban Campus, reflect that the Veteran was treated for a back injury as the result of a motor vehicle accident suffered that day.  According to August 1999 VA treatment records the Veteran was also referred to neurosurgery for a "twisted spine" in the lower back, however the Veteran declined such surgery.  In September 1999 the Veteran presented with lower back pain following the motor vehicle accident.  November 1999 VA records assessed the Veteran for chronic musculoskeletal back pain, and noted decreased lumbar lordosis and tenderness in the lumbar region.

VA treatment records ranging from 2000 to 2011 reflect that the Veteran reported to VA for treatment associated with chronic lower back pain, secondary to lumbar spine osteoarthritis.  Treatment for this period included lumbar epidural steroid nerve block injections.  These lower back issues were all characterized as associated with motor vehicle accident.

Social Security Administration (SSA) records from June 2004 include the Veteran's report that his back pain had its origins following the motor vehicle accident.  This particular etiology was referenced again in the Veteran's fully favorable SSA decision in August 2007.  In some of the records, the Veteran reports the accident occurred in 1988.

An October 2004 Magnetic Resonance Imaging (MRI) of the Veteran's back revealed mild-moderate multilevel degenerative disc disease which resulted in mild to moderate bilateral neural foraminal narrowing most pronounced at L4 L5 on the right side and L5 S1 on the left side.

In private medical records from April 2005 the Veteran stated that the 1999 motor vehicle accident was the second injury to his back.  The Veteran stated that the first injury occurred in-service when he fell backwards into a hole after a box of supplies was tossed to him.  The incident was identified as taking place in either 1979 or 1980, and reportedly no medical attention was sought after the injury while still in-service.  The private doctor who authored these records, Dr. C.L., characterized the 1999 motor vehicle as re-injury of the lower back.   

The Veteran was afforded a VA spine examination in January 2010 which the Board previously determined was inadequate because the examiner did not consider all evidence of in-service back treatment.  

Pursuant to the Board's August 2014 remand, a VA medical opinion was obtained in 
July 2016.  After reviewing the record, including the service treatment and post-service treatment records, the examiner provided the opinion that the Veteran's current lower back condition is less likely than not due to service.  This opinion was based on a lack of any chronic, recurring, or persistent lower back complaints in the Veteran's STRs and no chronic lower back complaints or abnormalities noted on the separation examination.  The examiner also opined that there was no objective evidence of continuity of the Veteran's back symptoms since separation of service and noted that the motor vehicle accident required that the Veteran be airlifted to a trauma center.

In September 2016 the RO obtained an addendum opinion to address the possible relationship between the Veteran current lower back disability and his service-connected hepatitis C.  The examiner opined that the hepatitis C virus, which causes the chronic infectious hepatitis C disease, does not in and of itself cause bone destruction, or act as a precursor for a degenerative disease process of the spine.  The examiner further noted that while the hepatitis C virus may cause transient aches and pains, it does not cause direct destruction of bones or joints.  Therefore, the examiner determined that the Veteran's current lower back condition was less likely than not secondary to his service-connected hepatitis C.

B.  Analysis 

The Board finds that entitlement to service connection for a low back disability is not warranted.  It is acknowledged that the Veteran does have a current low back disability, and that the STRs document complaints and treatment of a muscle strain in the lumbar region in-service.  However, no reports of pain or injury in the lumbar region of the spine are noted until after the Veteran's 1999 motor vehicle accident.  Therefore, there is no sufficient evidence to establish a nexus between the in-service muscle strain and current low back disability.

On the Veteran's April 1982 separation examination the Veteran indicated that he did not have recurrent back pain and physical examination was silent as to any defects or diagnoses related to the back.  Further, no significant interval history was noted.  The Veteran's post-service treatment records do indicate extensive treatment for chronic lower back pain secondary to lumbar spine osteoarthritis and mild-moderate degenerative disc disease in the lumbar region of the spine.  However, this treatment began in September 1999 following the motor vehicle accident.  The subsequent VA treatment records included the Veteran's reports of back pain beginning with that accident.  

The Veteran submitted records from a private physician, Dr. C.L., in support of his claim.  In the April 2005 private medical records, Dr. C.L. indicated that post-service accident was, in fact, a re-injury of his back, with the original injury arising in-service.  There is no indication whether the opinion provider was able to review the service treatment records or just based that opinion on a history provided by the Veteran.  Thus, the Board affords that opinion little probative value.  

Treatment records show the Veteran sustained a back injury in a 1999 accident, but the record also includes his references to an accident in 1988.  There are no records of an accident in 1988.  Veteran is competent to report what he experienced while in service, however, the back disability at issue here could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372; Kahana, 24 Vet. App. at 428.  

A July 2016 VA examination report specifically provided that no chronic, recurring, or persistent lower back complaints were present during service or subsequent to service prior to the motor vehicle accident.  The Board finds this to be an accurate representation.  The only complaints or treatment for back issues in-service are isolated to the five days between June 3-8 for a strain to the muscles in the lumbar region, and as stated above the separation examination was silent as to recurrent back issues.  There are no treatments or complaints of lower back issues prior to the motor vehicle accident in the post-service treatment records.  On this basis the VA physician found it less likely than not that the Veteran's lower back disability was directly related to service.

A September 2016 VA examination report specifically addressed the question of direct causal relationship between the Veteran's service-connected hepatitis C and current lumbar spine disability.  The VA physician who authored this report opined that the hepatitis C disease, or underlying virus, does not cause degeneration or destruction of bones or joints.  The physician further stated that while transient aches and pains associated with the virus may manifest, there is no direct destructive effect to bone or joints.  The Veteran's current lower back disability has been diagnosed as a degenerative disease by the April 2004 MRI.  Therefore, the Veteran's service-connected hepatitis C could not serve as a direct cause of his lower back disability or be construed as objective evidence of continuity of symptoms of a lower back disability.

The Board's remand also asked for an addendum opinion as to whether it was at least as likely as not that the Veteran's service-connected hepatitis C aggravated his lumbar spine disability.  A clear opinion on aggravation was not explicitly provided.  However, the Board finds that the question has been answered, in essence, taking the September 2016 VA examination report in its entirety.  The examiner found that it was less likely than not that the Veteran's low back disability was due to his service connected hepatitis C due to the disparate nature of the two disabilities and the lack of any association between them.  Reading the examiner's opinion as a whole, as there is no association between the two disabilities, there can be no aggravation of the low back disability by the Veteran's service connected hepatitis C.  It is less likely than not that the Veteran's low back disability is aggravated by his service-connected hepatitis C.

Therefore, the Board finds that the elements of service connection for a low back disability have not been met and entitlement to service-connection is denied.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected hepatitis C is denied.


REMAND

In August 2014 the Board remanded the claims of service connection for a psychiatric disorder and TDIU for medical opinions.  

The Veteran was afforded VA examinations in August 2016 and September 2016.  The examiner who conducted the acquired psychiatric examination addressed questions of direct and secondary service connection but did not provide any rationale as to whether the Veteran's acquired psychiatric disability was aggravated by his service-connected hepatitis C.  Therefore an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The decision on the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD may impact upon the Veteran's claim for TDIU.  Therefore, the Board finds these issues to be inextricably intertwined and the Board must defer the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran receives continued treatment from VA; however, treatment records dated subsequent to June 2015 have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain complete VA treatment records regarding the Veteran dated since June 2015.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete records regarding the Veteran's treatment from VA dated since June 2015.

2.  Thereafter, obtain an addendum opinion from the August 2016 examiner (or, if unavailable, from medical professionals with appropriate expertise) for an addendum opinion.  The Veteran's VBMS and Virtual VA files should be made available to the examiners for review in connection with the opinion.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Based on review of the record (and examination if conducted), the examiner should answer and render an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the acquired psychiatric disorder (other than PTSD) has been aggravated by the Veteran's service-connected hepatitis C?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Detailed rationale is requested for the opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide and explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder and take all appropriate action on the TDIU claim, to include obtaining a medical opinion on employability.  

4.  Thereafter, if and only if it is determined that the Veteran's service-connected disabilities render him unemployable and the minimum percentage requirements of 38 C.F.R. § 4.16(a) are still not met, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis. 

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Thereafter, readjudicate the claims and determine if a TDIU is warranted.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


